        Case 18-34658 Document 179 Filed in TXSB on 12/11/18 Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                             ENTERED
                                                                                              12/11/2018
IN RE:                                          §
HOUTEX BUILDERS, LLC, et al                     §       CASE NO: 18-34658
                                                §
415 SHADYWOOD, LLC                              §       CASE NO: 18-34659
                                                §
2203 LOOSCAN LANE, LLC                          §       CASE NO: 18-34660
                                                §       Jointly Administered Order
        Debtor(s)                               §
                                                §       CHAPTER 11

                                            ORDER

Before the Court are the Motions to Quash filed by CD Homes, LLC (ECF No. 145 and 172).
The motions are granted in part and denied in part.

The debtor is seeking discovery based on the possibility that estate funds have been improperly
diverted to by CD Homes, Inc. and/or its members. In effect, the debtor is seeking
documentation to determine the viability of conceivable claims against CD Homes, LLC and or
its members that they were the recipient of these improperly diverted funds.

Discovery is necessary for the debtor to trace and or track funds that flowed from the debtor to
CD Homes, Inc. so that the debtor may evaluate these potential claims. Parties may obtain
discovery regarding any non-privileged matter that is relevant to any party's claim or defense,
including the existence, description, nature, custody, condition, and location of any documents or
other tangible things and the identity and location of persons who know of any discoverable
matter.

Except as to the following request for documents and tangible things to be produced the
objections in the Motions to Quash are all overruled as the requested discovery appears
reasonably calculated to lead to the discovery of admissible evidence and within the limitations
of Federal Rule of Civil Procedure Rule 26(b)(2)(C).

However, as to the following request for documents and tangible things to be produced the
objection is granted and the specific request is quashed.

The following objection of CD Homes, LLC is granted, and the request is quashed.

12. Your operating agreement, governance documents, and all other documents which
establish your current ownership structure.

Response: Objection to this request as overly broad, unduly burdensome and beyond the
scope of permissible discovery.
1/2
        Case 18-34658 Document 179 Filed in TXSB on 12/11/18 Page 2 of 2




The Court grants this objection based on the duplicative nature of the request and that it does not
appear to be reasonably calculated to lead to the discovery of admissible evidence. An LLC such
as CD Homes, LLC may have one owner, or several owners that are referred to as members.

The Court has overruled the objection to discovery request 15. That specific request requires the
disclosure of distributions made to the members of the LLC from September 2012 to the present.
If the discovery requests are based on the debtor’s desire to determine to whom payments were
made (for the purposes of any possible diversion of funds) then discovery request 15 will answer
this inquiry. Therefore, this request appears duplicative as well as not reasonable calculated to
lead to admissible evidence. There is nothing in the record that indicates that CD Homes, LLC
operating agreement, governance documents, or other documents which establish current
ownership could be used to track the possible diversion of estate funds. Therefore, this objection
is sustained.

All other relief requested by CD Homes, LLC is, however, denied.

SO ORDERED.




       SIGNED: 12/11/2018.


                                                 ___________________________________
                                                 Jeffrey P. Norman
                                                 United States Bankruptcy Judge




2/2
